DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Claim Rejections - 35 USC § 112
The previous rejection of claims 1, 8 & 15 under 35 USC § 112(b) has been withdrawn. 

Claim Rejections - 35 USC § 102
Applicants’ arguments with respect to the rejection under 35 § USC 102 & 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of SANDERS [US 2015/0365347 A1], and further in view of DOYLE [US 2020/0125639 A1].

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 12 & 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As recited in claim 1, a second user from the one or more other users is determined to transfer social artifact is based on identification information and activity associated with the social artifact by one or more other user, i.e., transfer the social artifact based on the social artifact, the associated identification information, and the activity associated with the social artifact by the one or more other users. Claim 5 further recites that determining the second user from the one or more other users to transfer social artifact further comprises determining, by one or more computer processors, the second user had more activity associated with the social artifact than any other user of the one or more users. 
It is unclear whether the transferring is based on the activity from one or more users as recited in claim 1 or the second user had more activity than any other user of the one or more users as recited in claim 5.

Claims 12 & 19 include features analogous to claim 5. Claims 12 & 19 are rejected for at least the reasons as noted with regard to claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 7-11 & 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over CARTER et al. [US 9,501,659 B2], hereinafter referred as CARTER, in view of SANDERS [US 2015/0365347 A1], and further in view of DOYLE [US 2020/0125639 A1].

Regarding claims 1, 8 & 15, CARTER teaches computer system comprising: 
one or more computer processors (CARTER, Col. 1-Line 26); 
one or more computer readable storage media (CARTER, Col. 1-Lines 39[Wingdings font/0xE0]40); 
program instructions collectively stored on the one or more computer readable storage media for execution by at least one of the one or more computer processors (CARTER, Col. 1-Lines 39[Wingdings font/0xE0]41), the stored program instructions to perform a computer-implemented method. 
The computer-implemented method as taught in CARTER reads on the features of claims 1, 8 & 15 as shown below.

CLAIMS 1, 8 & 15
A computer-implemented method comprising: 



detecting, by one or more computer processors, a posting of a social artifact by a first user of a social network; 








assigning, by one or more computer processors, associated identification information to the social artifact;
storing, by one or more computer processors, the social artifact with associated identification information; 


storing, by one or more computer processors, activity associated with the social artifact by one or more other users



detecting, by one or more computer processors, a status change in an account associated with the first user, wherein the status change indicates the first user is not active in the social network; 





responsive to detecting the status change in the account associated with the first user, determining, by one or more computer processors, a second user from the one or more other users to which to transfer the social artifact based on the social artifact, the associated identification information, and the activity associated with the social artifact by the one or more other users; and 





transferring, by one or more computer processors, the social artifact to an account associated with the second user on the social network.  

CARTER et al.
A computer-implemented method, wherein the method is executed by a processor (CARTER, Col. 1-Lines 23[Wingdings font/0xE0]38), the computer-implemented method comprising: 
as shown in FIG. 1, a posting of a social network content of a first social networking contact is identified to present a message to the first social networking contact (CARTER, Col. 4-Lines 13[Wingdings font/0xE0]31), wherein the social network content comprises document(s), video(s), picture(s), post(s) (CARTER, Col. 2-Lines 33[Wingdings font/0xE0]36), wherein the social network content is associated with a content identification (CARTER, Col. 4-Lines 36[Wingdings font/0xE0]37);
US 20150365347 A1
identification information includes content identification is assigned to the social network content (CARTER, Col. 4-Lines 38[Wingdings font/0xE0]39); 
the network content with identification information includes content identification is stored in the social network system (CARTER, Col. 4-Lines 13[Wingdings font/0xE0]31 & Col. 2-Lines 49[Wingdings font/0xE0]52); 
interaction such as comments from other users associated with the social network content such as a post are stored in the social network system (CARTER, Col. 5-Lines 9[Wingdings font/0xE0]10; Col. 10-Lines 10[Wingdings font/0xE0]18 & Col. 2-Lines 49[Wingdings font/0xE0]52); 
one or more pre-defined criterion is determined as shown in FIG. 2 (CARTER, Col. 4-Lines 39[Wingdings font/0xE0]43), wherein the one or more pre-defined criterion could be a status change such as the first social networking contact has not accessed the social network content in over a year (CARTER, Col. 10-Lines 27[Wingdings font/0xE0]42), wherein the first social networking contact is associated with a user profile (CARTER, Col. 3-Lines 49[Wingdings font/0xE0]60); 
responsive to the one or more pre-defined criterion is met (CARTER, Col. 4-Lines 39[Wingdings font/0xE0]43) such as the first social networking contact has not accessed the social network content in over a year (CARTER, Col. 10-Lines 27[Wingdings font/0xE0]42), and based on the social network content, the identification information includes content identification and associated interaction as shown in FIG. 1, a second social networking contact from the other users to which to transfer the social network content is determined (CARTER, Col. 5-Lines 19[Wingdings font/0xE0]33); and 
the social network content is transferred to the second social networking contact on the social network (CARTER, Col. 5-Lines 19[Wingdings font/0xE0]33), wherein the second social networking contact is associated with a user profile (CARTER, Col. 3-Lines 49[Wingdings font/0xE0]60).  


CARTER does not explicitly teach that the associated identification information includes a message identifier, a conversation identifier, and a time of the posting of the social artifact.
SANDERS teaches a computer system and method for securely customizing family connections and legacy settings (SANDERS, [0001].
SANDERS further teaches that other than content ID, identification information of social network content, e.g., a photo, further includes message identifier, e.g., comment ID (SANDERS, FIG. 2E[Wingdings font/0xE0]2F & [0067]), and a time of the posting of the social artifact, e.g., Created_Date (SANDERS, FIG. 2E).
CARTER & SANDERS do not explicitly teach that a conversation identifier is included in identification information.
DOYLE teaches that a conversation identifier is used to indicate a particular conversation that a comment is associated with (DOYLE, [0100]).
It would have been obvious for one of ordinary skill in the art at the time the invention was filed to manage social network content’s metadata.

Regarding claims 2, 9 & 16, DOYLE further teaches that the identification information includes a conversation identifier (DOYLE, [0100]).  

Regarding claims 3, 10 & 17, CARTER further teaches that the activity by the one or more other users associated with the social artifact is selected from the group consisting of: modality data, at least one of the one or more other users read the social artifact, at least one of the one or more other users liked the social artifact, at least one of the one or more other users disliked the social artifact, at least one of the one or more other users upvoted the social artifact, at least one of the one or more other users commented on the social artifact, identification information associated with the one or more other users, a correlation vector, a message identifier, a conversation identifier, at least one of the one or more other users to whom the social artifact was directed, at least one of the one or more other users copied on the social artifact, a textual reference to the one or more other users, a detail of the social artifact, a subject of the social artifact, a body of the social artifact, associated metadata, and a timestamp of the activity, e.g., at least one of the one or more other users commented on the social artifact (CARTER, Col. 5-Lines 9[Wingdings font/0xE0]10; Col. 10-Lines 10[Wingdings font/0xE0]18 & Col. 2-Lines 49[Wingdings font/0xE0]52).  

Regarding claims 4, 11 & 18, CARTER further teaches the step of detecting, by one or more computer processors, a lack of activity by the first user in the account associated with the first user on the social network for a pre-defined threshold period of time (CARTER, Col. 10-Lines 27[Wingdings font/0xE0]42).

Regarding claims 7 & 14, CARTER further teaches that the social artifact is selected from the group consisting of: a text message, a text comment, a text conversation, a still image, a video, and an audio clip (CARTER, Col. 2-Lines 33[Wingdings font/0xE0]36).  

Claims 5, 12 & 19 are rejected under 35 U.S.C. 103 as being unpatentable over CARTER et al. [US 9,501,659 B2] , hereinafter referred as CARTER, in view of SANDERS [US 2015/0365347 A1], and further in view of DOYLE [US 2020/0125639 A1] and SPLAINE et al. [US 2014/0194208 A1], hereinafter referred to as SPLAINE.

Regarding claims 5, 12 & 19, CARTER, SANDERS & DOYLE do not explicitly teach the step of determining, by one or more computer processors, the second user had more activity associated with the social artifact than any other user of the one or more users.
SPLAINE teaches a process for determining, by one or more computer processors, the second user had more activity associated with the social artifact than any other user of the one or more users, e.g., determining a second user has more activities associated with a social artifact such as gaming than other user (SPLAINE, [0035]).
It would have been obvious for one of ordinary skill in the art at the time the invention was filed to incorporate the teaching in SPLAINE into CARTER, SANDERS & DOYLE in order to monitor user’s activities.  

Claims 6, 13 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over CARTER et al. [US 9,501,659 B2], hereinafter referred to as CARTER, in view of SANDERS [US 2015/0365347 A1], and further in view of DOYLE [US 2020/0125639 A1] and ZARAGOZA et al. [US 2014/0108960 A1], hereinafter referred to as ZARAGOZA.

Regarding claims 6, 13 & 20, CARTER further teaches the step of embedding, by one or more computer processors, the social artifact in a transferred second social artifact, e.g., the transferred social network content such as a post is embodied in a transferred comment (CARTER, Col. 10-Lines 10[Wingdings font/0xE0]18).
CARTER does not teach that a visual lineage of the social artifact is indicated.
ZARAGOZA teaches that a visual lineage of the social artifact such as a post is indicated (ZARAGOZA, ¶ 0052).
It would have been obvious for one of ordinary skill in the art at the time the invention was filed to incorporate the teaching in ZARAGOZA into CARTER in order to manage the display of the social network content. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q. PHAM whose telephone number is (571)272-4040. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D. Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HUNG Q. PHAM
Primary Examiner
Art Unit 2159

/HUNG Q PHAM/Primary Examiner, Art Unit 2159                                                                                                                                                                                                        August 8, 2022